BENSON, Judge
ORDER
This matter came before the court on the 1st day of October, 1976, on defendant’s motion to dismiss the complaint, and on plaintiffs’ motion requesting permission to serve a supplemental complaint upon defendant. Plaintiffs appeared by their attorney, Mr. Howard G. Trapp, and defendant appeared by their attorney, Mr. J. Bradley Klemm. After oral arguments of counsel, the matter was submitted for decision, and the court after having fully considered the matter and being fully advised in the premises:
IT IS HEREBY ORDERED:
1. That the. motion to dismiss against defendant be, and hereby is, denied; ■
2. That the motion for permission to serve supplemental complaint be, and hereby is, granted.